Title: To John Adams from Ward Nicholas Boylston, 29 June 1823
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					(Princeton) Sunday E’vg 29th: June 1823
				
				I lament to say, that I have been at this place two months, without a Line from you—or seeing any person, who had within that period seen you—I have some degree of pleasure in flattering myself, that you will releive my anxieties by a Letter in reply to one I wrote you  a fortnight since.—The Inclosed Letter was closed to go by the Stage tomorrow morning, but Dr Thayer who preached here today & Dined with us—informs me that he had seen Lt Gov Lincoln yesterday who told him, that Mr Secretan Adams was on his way from Washington & wished to be in Boston on the Celebration of the 4th. of next month—whether his information is correct or not, you will be better able to decide, & therefore beg you to dispose of my Leter to him as you judge best—if not expected soon, it may reach him at the place its addressed.—but if he is to be with you by the middle of the month—it can wait his arrival—I have claimd his promise, & I fasten on your’s, that you will accompany him here—only let me pray & implore you not to leave us so soon as you did last—We shall do every thing to make it pleasant to you—and as you felt some good effects came from a very short visit, I am persuaded you will find more permanent advantage from giveing us, the Happiness of a longer stay—we have added two Bedrooms to our premises that I might accommodate the young Gentlemen of yr. party with seperate Bedrooms if they wish it—With Mrs. Boylston, affectionate Respects to you, & our united regds to Judge & mrs Adams, & the young Ladies—& Miss SmithI am my Dear Cousin ever sincerely yours
				
					Ward Nich’ Boylston
				
				
			